Opinion by
Mr. Justice Williams,
The business of the defendant corporation was the production, transportation and sale ol natural gas. The plaintiff was employed as a field superintendent by the defendant. His business included a general oversight over the drilling of gas wells, over the shutting in and testing of wells in which gas was found, and over the connecting of such wells, with the general line, as showed a sufficient pressure of gas for that purpose. He had occupied the same position for about two years and was familiar with its duties and its- dangers. In June, 1892, while engaged in shutting in a new well, known as the Kidd well, *440and testing its pressure, lie was injured by the explosion of a valve; and this action was brought against his employer to recover damages for the injury sustained at that time. The right to recover rests on an allegation of negligence on the part of the gas company in not providing the plaintiff with “ suitable fittings and instrumentalities for the duty and work required of said plaintiff, and for safely undertaking and accomplishing the purpose of shutting off the gas well.” The statement filed . by the plaintiff alleges that the fittings and instrumentalities actually furnished were wholly insufficient, and that because of such insufficiency they exploded under the pressure of the gas without any fault or want of care or skill on part of the plaintiff, whereby the injury complained of was received. The evidence showed the employment of the plaintiff as field superintendent, and that the shutting in, and testing of new wells were under Iris control. It also showed that the fittings used to bring the gas produced by the well under control so that it might be turned into the line were kept in stock by the gas company at a place called Sardis; and that the plaintiff was authorized to make, and did make from time to time, a requisition upon the clerk in charge of these fittings for such of them and of such sizes as he desired to use in testing and connecting new wells. The valves on these fittings were of six, eight and ten inches diameter, and their relative weight and strength increased with the diameter of the valve.
When the Kidd well was finished the plaintiff says it was apparent that it was a stronger well than most of the wells in that general region, and would yield a greater volume of gas, aud show a higher pressure. He sent to Sardis for the fittings to be used in closing and testing the well, selecting for this purpose a fitting with a six inch and an eight inch valve. These fittings were put in place, and the gas allowed to escape into the air. On the following day O’Donnell the superintendent of the defendant came on the ground with a gauge to ascertain the pressure of the gas, and with him two or three other persons. The gauge was put in place, the gas turned on, and when a pressure variously stated at six hundred and fifty to seven hundred and twenty pounds was reached the eight inch valve gave way and the plaintiff was hurt. The evidence shows that the plaintiff, without conference with or advice from *441any officer of tbe defendant company, selected and ordered the fittings and valves to be used, and placed them or caused them to be placed upon the well. When O’Donnell arrived all the preparations needed for the use of the gauge had been made by the plaintiff, so that it was only necessary to put the gauge in position and turn on the gas. Neither the choice of the fittings to be used nor the manner of their application appear to have been influenced in the slightest degree by any one connected with the defendant company. On the contrary this was left wholly to the judgment of the plaintiff as field superintendent. He had his choice among the several sizes and knew, as he says, that ten inch valves were in stock and could have been had for tbe asking. He ordered the six and eight inch valves of his own motion, and made the preparations for the test of pressure just as he pleased. All that was done after the arrival of O’Donnell was to attach the gauge and turn on the gas. Under all the evidence it seems difficult to see that the defendant was guilty of any negligence. It furnished a stock of fittings from which it was the business of the plaintiff to select such as he thought to be sufficient for his use in any given case, and if it turned out that the fittings were too light, or reduced in efficiency by some unknown defect that a careful examination would not disclose, the defendant cannot be charged with negligence in either case. But it is said that the president of the company expressed an opinion that should make the company liable in this case. What the testimony shows upon that subject is that after the plaintiff had selected the fittings and put them in place he asked the president how much pressure those fittings were supposed to withstand, and that the answer was that they were supposed to be good for over a thousand pounds. But this opinion whether correct or not did not influence the selection, for that had been already made; nor the use of the fittings, for they were then in position, having been put in place by the plaintiff. But the opinion seems to have been substantially correct. Three of the eight inch valves were soon after tested. Two of them withstood a pressure of one thousand pounds successfully. The third gave way at a little less than one thousand pounds. The explosion at which the plaintiff was injured took place at a pressure not more than seven hundred and twenty, and O’Donnell and another say it was six *442hundred and fifty. It was much less at all events than that successfully resisted by either of those subsequently tested. But whether the opinion expressed by the president was correct or not, it does not seem to have influenced the choice or use of that eight inch valve in this case. The shutting in and testing of this well was part of the business of the plaintiff as the field superintendent of the defendant company. The risk it involved was a risk incident to his business, a risk which he assumed in accepting the superintendency of field work. The duty of the company was to provide a stock of suitable fittings from which the plaintiff could select such as were needed in any given case. The duty of selecting was on him: Ross v. Walker, 139 Pa. 42. If he selected such as were really too light for the pressure to which they were to be subjected the negligence was not that of the defendant, but was his own. If the explosion was due to some concealed defect in the fittings such as reasonable care could not detect or provide against, whatever might be the responsibility of the manufacturer, the explosion was as to the gas company and its employee, an accident due to causes not under the control of either.
The first specification of error is sustained and the judgment is reversed.